DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a national stage of PCT/EP2018/058232, filed March 29, 2018, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Application Serial No. 62/479,496, filed March 31, 2017.  Claims 1-17 have an earliest effective filing date of March 3, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Specifically, page 16 of the specification contains browser-executable code “see www.nesoscale.com”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 contain functional limitations that impose no material/structural or manipulative limitation upon the elements/steps of the claim. The claims recite:  “a variant of said ISV-based drug, which variant is such that it is non-functional with respect to binding to the therapeutic target(s) to which the ISV-based drug is intended to bind”; or, “changes in the CDs that, in the variant, remove the ability … to bind to the therapeutic target(s) of the ISV-based drug.”  The Court in In re Fullam (161 F.2d 247 (C.C.P.A. 1947) held that the USPTO properly rejected certain patent claims as being functional, and rationalized the rejection by stating that the article in question was defined “not in terms of what it is, but of what it does.” (Id. at 249. (citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364 (1938)).  Such is the case here, where the structurally/material metes and bounds of the variant are indefinite because it is claimed by what it does.  Additionally, this type of functional language implies testing the 
Claims 8 is indefinite wherein it recites “in step c) essentially only neutralizing ADA … are detected or measured”.  This recitation is an intended result that does not impose a material  limitation upon the sample, nor does it set forth a manipulative different upon step c.  It is unclear how the scope of this claim is distinct from that of the parent claim.
Claim 12 attempts to limit the ISV-based drug by functional language “has a half-life in man (expressed as t ½ beta) of at least 3 days”.  This imposes no structural/material limitation upon the drug and implies further method steps (determining pharmacokinetics) that are not actively stated within the claim.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claims 1-17 recites “a variant of said ISV-based drug, which variant is such that it is non-functional with respect to binding to the therapeutic target(s) to which the ISV-based drug is intended to bind but otherwise is essentially identical to the ISV-based drug.”  The claims do not require that the “variant” possess any particular structure or other distinguishing feature, therefore, the claims are drawn to a genus of variants.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only factor present in the claim is a recitation of requisite activity (not capable of specifically binding…).  There is not even identification of any particular portion of a structure that must be conserved for this activity. Regarding the "null variant" of the ISV-
  Additionally, the specification fails to provide a representative number of species within the recited genus. Figure 7 of the specification discloses only two species of ISV-based drug null variants (SEQ ID NOs: 2 and 4). The specification provides the method for making these two species (paragraph bridging Pgs. 32-33).  Here, Applicant has not described a reasonable number of members within the claimed genus, but rather has presented the public with an idea of how to perform a substitution that might result in the identification of some variants that fall within the the compound itself is required. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identifying activity.  See Fiers v Revel, 25 USPQ2d 1601 at 1601 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The instant claims are often referred to as “reach-through” claims, where an applicant attempts to obtain patent protection on an invention not yet discovered.  The Court of Appeals for the Federal Circuit addressed claims of this sort in great detail in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004).  In Rochester, the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be obtained by screening, were invalid on their face.  Such is the case here, where Applicant reduces to practice only two species but provides a method by which others may be produced and screened for their inability to bind therapeutic target(s).  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics for the genus as a whole, or representative number of species within the genus, the specification does not provide adequate written description of the claimed genus and Claims 1-17 are rejected.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method comprising the ISV-based drugs of SEQ ID NOs: 1 and 3 and the variants of SEQ ID NOs: 2 and 4, does not the method comprising any other ISV-based drug or other null variant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include:
A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
	With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be “given their broadest reasonable interpretation consistent with the specification.”  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
As such, the broadest reasonable interpretation of the claimed method is that it provides for the method for detecting/measuring anti-drug antibodies (ADA) against any ISV-based drug in the presence of any null variant of said drug. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
	The specification discloses two specific ISV-based drugs (SEQ ID NOs: 1 and 3) and the production of two specific null variants (SEQ ID NOs: 2 and 4) (paragraph bridging pages 32-33).  But a person having ordinary skill in the art would have to perform further experimentation in order to make and use null variants for any other ISV-based drug.  The specification teaches there was unpredictability in the art at the time of filing with regards to protein interference in ADA assays (pg. 4). Thus, what is enabled by the working examples is narrow in comparison to the breadth of the claims.
The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001, (CAFC 1997), the court held that:
"[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" and that  "[t]ossing out the mere germ of an idea does not constitute enabling disclosure".  The court further stated that "when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related 

The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention encompasses detection of any anti-drug antibodies against any ISV-based drug comprising the use of null variants derived from the ISV-based drug, and that the specification only provides guidance and direction for two species each of drug and variant, a skilled artisan would have to make and test other variants in order to demonstrate use of the method, with a reasonable expectation of success, commensurate with the breadth of the claims. The amount of experimentation required for enabling guidance goes beyond what is considered ‘routine’ within the art and constitutes undue further experimentation in order to use the invention with a reasonable expectation of success. Therefore, Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 	Claim(s) 1-7, 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub  20140205597A1, published 07/24/2014.
The prior art teaches: [0011] in the clinical development of biological drug molecules, it is important to assess their immunogenic potential, and in particular the degree to which they can elicit so-called "anti-drug antibodies" or "ADA's". Said antibodies are “has been obtained from a human subject” [paragraph [0079]).  In contrast to standard methods, the reference teaches [0016] “the methods that are used herein to predict whether an ISV will give rise to protein interference, the ISV will usually be used as the ‘antigen’ (i.e., as the compound to be detected), and an antibody (which is as further described herein) is used as the ‘analytical agent’ (i.e., as a means to detect whether a given ISV binds or not, respectively; and thus has a high or increased risk of giving rise to protein interference or not, respectively)” and further states, “the analytical antibody is instead used as a bridging agent and thus will be in solution rather than bound to the plate (although it is indirectly bound to the plate via the ISV that is coated on the plate). However, also in the specific bridging assay described in the Examples (which is a competitive assay) the analytical antibody is still used as the analytical agent (i.e., to determine whether the ISV of interest binds or not, respectively; and thus has a high or increased risk of giving rise to protein interference or not, respectively)” (Id).  The reference teaches: [0017] “it has been described in the art that the C-terminus of an immunoglobulin variable domain forms a hydrophobic patch that in an antibody is buried in the interface between the variable domain and the constant domain but that becomes solvent-exposed when the variable domain is not associated with a constant domain … It has also been described that the exposed C-terminus may form B-cell epitopes which can give rise to and/or interact with (emerging and/or pre-existing) 
Thus, the reference teaches detecting and/or measuring, in a sample, anti-drug antibodies (ADA) against an ISV-based drug (recited by instant claim 1), comprising the bridging assays of instant claims 1-4 and 7.  The reference provides examples of ISVD comprised of framework regions (FRs) and complementarity determining regions (CDRs) and in which at least one of the ISVDs present in the ISV-based drug is specific for a therapeutically relevant target. One example (at paragraph [0131]), is ISV “Nb3.4” (SEQ ID NO:5 of the reference).  The prior art teaches a competitive bridging assay in which the ADA (the "analytical antibody" of the reference) may recognize and/or is capable of binding to, and in particular of specific binding to, the C-terminal region of an ISV or Nanobody, but does not recognize the C-terminal region of an ISV or Nanobody (which may be a different ISV but is preferably the same ISV) in which there are one or more further amino acid residues (such as 1 to 5 amino acid residues, or alternatively a small peptide sequence or even another polypeptide or protein) linked to the C-terminal  VTVSS (SEQ ID NO:33) in which position 14 is still a (naturally occurring or unmodified) proline (paragraph [0130]), such as the ISV variants called “Nb3.1” and Nb3.2”, which correspond to SEQ ID NOs: 3 and 4, respectively, of the reference (paragraph [0131]).  These nearly identical non-binding ISV are equivalent to the “variant” or “null variant” of the instant application. The reference teaches the binding ISV can be “an ISV-based drug” (paragraph [0200]) and can further comprise “a serum-albumin binding ISV (such as a serum-albumin binding Nanobody; for example Alb-1 or a humanized version of Alb-1 such as Alb-8, for which reference is for example made to WO 06/122787)” thereby teaching an ISV-based drug comprised of one or more ISV domains; and “at least one ISV against serum albumin”(paragraph [0077]); thus, claims 1 and 13-15 .  The reference discloses the samples can include human biological samples such as blood samples including whole blood, serum and plasma, ocular fluid, bronchoalveolar fluid/BALF, cerebrospinal fluid “or other samples of biological fluids” (paragraph [0098]), as required by instant claims 10, 11 and 16-17.  The prior art reference teaches, “either the analytical antibody or the ISV may be detectably labeled” (paragraph [0139]) as required by instant claim 7. Lastly, the reference teaches measuring ADAs, in general, which necessarily encompasses “both neutralizing and non-neutralizing ADA” species, as recited by instant claim 9.  
Therefore, the prior art discloses a method for detecting anti-drug antibodies (ADA) against an ISV-based drug, in a sample, in which said ISV-based drug comprises one or more immunoglobulin single variable domains (ISVDs), in which each such ISVD is comprised of framework regions (FRs) and complementarity determining regions (CDRs) and in which at least one of the ISVDs present in the ISV-based drug is specific for a therapeutically relevant target, said method comprising performing a bridging anti-drug antibody assay in the presence of a variant of said ISV-based drug, which variant is such that it is non-functional with respect to binding to the therapeutic target(s) to which the ISV-based drug is intended to bind but otherwise is essentially identical to the ISV-based drug (claim 1).
The method of the invention fails to distinguish over the method(s) disclosed in the prior art, and Claims 1-7, 9-11 and 13-17 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-28 of copending Application No. 14/138,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to an immunoassay comprising contacting an ISV or protein/polypeptide with an antibody that has been obtained from a human subject and that has been selected/isolated based on its ability to recognize and/or bind to the C-terminal end of said ISV; and determining whether said ISV, protein or polypeptide is bound by said antibody in said immunoassay. The open-ended language of the claim “comprising” does not exclude the method from further comprising variant ISVs. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649